Citation Nr: 0401656	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thoracic spine disorder to include scoliosis.  

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with mild degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1988 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran presented oral testimony 
before a hearing officer at a personal hearing at the RO in 
March 1999.  Although the veteran requested a hearing before 
a Member of the Board of Veterans' Appeals, he withdrew his 
request for such a hearing in May 2003.   See 38 C.F.R. 
§ 20.704 (2003).

During the pending appeal, the RO was notified that the 
veteran had moved to Nevada and the claims file was 
transferred to the Reno, Nevada RO which now has jurisdiction 
of the case.  

The issues of entitlement to service connection for a 
thoracic spine disorder to include scoliosis and entitlement 
to a rating in excess of 10 percent for lumbosacral strain 
with mild degenerative disc disease will be discussed in the 
remand portion of this decision.  These issues are REMANDED 
to the RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.   The RO denied service connection for mild scoliosis in 
October 1992.  The veteran was notified of this decision and 
his procedural and appellate rights by an October 1992 
letter.  The veteran did not initiate an appeal.  

2.   Evidence received since the October 1992 RO decision is 
new and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for thoracic spine to 
include scoliosis.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying the veteran's claim 
of entitlement to service connection for mild scoliosis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2003).  

2.  The evidence received subsequent to the unappealed 
October 1992 rating decision is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  
The new legislation provides for, among other things, notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 1998 rating decision, the September 1998 Statement of 
the Case, and the August 1999 and March 2003 Supplemental 
Statements of the Case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  In the 
March 2003, the RO specifically advised the veteran of the 
provisions of the VCAA.  The Board also notes that the 
veteran did submit additional evidence in August 2003.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____).  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes private 
medical records, is sufficient to dispose of the issue of new 
and material evidence to reopen the service connection claim 
for a thoracic spine disorder.  Since the RO has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the October 1992 decision, the record included 
copies of
service medical records, a VA application for compensation 
dated in May 1992, and a VA compensation and pension (C&P) 
examination from August 1992.  Service medical records showed 
complaints and treatment of low back strain.  VA examination 
report revealed complaints of low back pain and x-ray 
revealed mild scoliosis of the thoracolumbar spine.  

The October 1992 rating decision denied entitlement to 
service connection for mild scoliosis on the basis that such 
disorder is a constitutional and developmental abnormality 
and not a disease or injury within the meaning of applicable 
law.  The veteran was notified of this decision and his 
procedural and appellate rights by an October 1992 letter; 
however, he did not appeal.  
 
Since the October 1992 rating decision the evidence submitted 
included VA examinations, private and military treatment 
reports, and the veteran's statements and testimony.  The 
medical records show continued complaints of back pain in the 
mid and low back.  At a June 2001 VA examination, the veteran 
reported upper back pain between his shoulder blades, which 
he stated, he had since service.  He stated that he had been 
told this was muscle strain.  Following review of the claims 
file, examination, and testing, the assessment included 
chronic low back pain and thoracic area pain as residuals of 
trauma and likely musculoskeletal in origin.  Prior to this 
evidence, there was no medical evidence of a thoracic spine 
disability due to trauma.  The Board finds that this evidence 
bears directly and substantially upon the specific matter 
under consideration. This evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
claim is thus reopened. 


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for a thoracic 
spine disorder to include scoliosis is reopened and the 
appeal is granted to this extent only.


REMAND

Having reopened the claim for service connection for a 
thoracic spine disorder, the current decision must be based 
on a de novo review of the record.  As such, additional 
development is needed prior to appellate review.  Under the 
provisions of VCAA, VA has a duty to assist the veteran in 
the development of his claim, including an examination if 
deemed necessary.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 
3.159(b).  

As previously set forth, on November 9, 2000, the VCAA became 
law. 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issue of entitlement to an 
increased evaluation for lumbosacral strain.

Furthermore, the veteran submitted additional evidence 
pertaining to his lumbosacral strain in August 2003.  
However, although the RO submitted this evidence to the 
Board, it did not issue a supplemental statement of the case 
addressing such evidence.  The veteran did not submit a 
waiver of initial consideration of this evidence by the RO.  
In Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit 
Court emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  In light of 
the Federal Circuit decision discussed above, the most 
appropriate action would be to remand this claim to the RO 
for initial consideration of the additional medical evidence 
submitted in August 2003.  

In addition, the Board notes that the VA Schedule for Rating 
Disabilities was amended by revising that portion of the 
Musculoskeletal System that addresses disabilities of the 
spine effective September 26, 2003.  See 68 Fed. Reg. 51454 
(August 27, 2003).  The RO has not evaluated the severity of 
the veteran's lumbar spine disability under the new criteria.  
Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim for an increased 
rating for his lumbar spine disability 
and for entitlement to service connection 
for a thoracic spine disability to 
include scoliosis and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After any additional information has 
been associated with the claims file, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examinations for the 
purpose of (a) ascertaining the nature 
and extent of severity of his lumbosacral 
strain with mild degenerative disc 
disease and (b) the etiology and severity 
of any current thoracic spine disability.

The claims file, the previous and revised 
criteria for rating spinal disabilities, 
copies of the 38 CFR 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner) prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should provide an opinion as 
to the following: 

(a) What is the diagnosis of the 
veteran's current thoracic spine 
disorder(s)? 

(b) Is it at least as likely as not that 
any thoracic spine disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin? 

Any opinions expressed should be 
accompanied by a complete rationale.

(c)  With regard to the lumbosacral 
strain with mild degenerative disc 
disease, in addition to the questions 
presented in the worksheet for a VA 
examination of the spine, the VA 
examiner(s) should also address the 
following medical issues:

(i) Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(ii) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(iii) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

(iv) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claim for a 
rating in excess of 10 percent for 
lumbosacral strain with mild degenerative 
disc disease and adjudicate the claim of 
entitlement to service connection for a 
thoracic spine disorder to include 
scoliosis.   If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



